DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Amendment
The amendment received on 12/29/2021 has been entered.  Claim 16 has been amended claim 35 has been added.  Claims 16-35 are currently pending. 

Response to Arguments
Applicant’s arguments regarding the rejection of claims 16-28, and 32-34 under 35 U.S.C. 103 over Werker and Werker-2, as well claims 29-30 in view of Johnson and claims 31-32 in view of Tamis have been found persuasive in light of the amendment to the claims.  These rejections are therefore withdrawn.   

The instant amendment introduced a new grounds of rejection under 35 U.S.C. 112(b), it was determined that an examiner’s amendment could place the application into condition for allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunit Talapatra on 03/07/22.

The application has been amended as follows: 

16. (Currently Amended) A cyclic process for producing a polyhydroxyalkanoate (PHA) from wastewater comprising Readily Biodegradable Chemical Oxygen Demand (RBCOD) using activated sludge comprising bacteria capable of accumulating PHA in the presence of elements essential for growth including nitrogen and phosphorus, the process comprising:

                (b) transferring at least part of the PHA-loaded activated sludge and at least part of the treated wastewater from the first reactor to a second reactor; 
                (c) supplying additional nitrogen and/or phosphorus to the second reactor and contacting the wastewater with the activated sludge under growth conditions during a second period of time, the growth conditions comprising the presence of dissolved oxygen, wherein the weight ratio, on element basis, of the amount of nitrogen or phosphorus supplied in step (c) together with any dissolved amount of nitrogen and phosphorus, respectively, supplied with the wastewater in step (a), to the amount of RBCOD-carbon supplied in step a) for nitrogen (Nc/Ca) is between 1/20 and 1/100, and for phosphorus (Pc/Ca) is between 1/100 and 1/500, to obtain grown activated sludge comprising residual PHA; 
                (d) transferring at least part of the grown activated sludge produced in the second reactor to the first reactor to serve as the activated sludge of step (a) and repeating steps (a)-(d);
                (e) removing part of the treated wastewater from the first reactor during or after step (a) and/or from the second reactor during or after step (c) and removing part of the PHA- loaded activated sludge during or after step (a) and/or part of the grown activated sludge during or after step (c), wherein the activated sludge removed comprises PHA at a level of at least 60 wt.% based on dry weight of the organic part of the sludge, and wherein the removed parts are such that the average retention time of the activated sludge (SRT) in the first and second reactor together is less than 72 h.  

Conclusion
Claims 16-35 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657         

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657